Citation Nr: 1111983	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a denial for bilateral hearing loss on the grounds that new and material evidence has not been received, and denied service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 1977 rating decision that denied service connection for hearing loss.

2.  Evidence received since the December 1977 rating decision, when considered with previous evidence of the record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for right ear hearing loss and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence received since the December 1977 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left ear hearing loss and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's left ear hearing loss both preexisted service and was not aggravated therein.

5.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 1977 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen a claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  A left ear hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

5.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in January 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus, accompanied by a supporting rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  New and Material Evidence

Historically, the Veteran was denied service connection for hearing loss in a December 1977 rating decision.  Although more recently the RO reopened the Veteran's hearing loss claim and has adjudicated the issue on the merits in the March 2007 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the December 1977 decision became final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a current hearing loss disability.  

Since the prior final decision, additional evidence has been added to the claims file.  VA treatment records dated September 2006 indicate right ear puretone thresholds were within normal limits at all frequencies, and word recognition was 96 percent.  There was normal hearing in the left ear at low frequencies, steeply sloping to a severe high frequency hearing loss.  Word recognition was 100 percent.

The Veteran submitted a March 2007 statement detailing his exposure to noise in service and subsequent hearing loss disability.

The Veteran was afforded a VA examination in August 2007.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
20
25
75
80

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 76 percent in the left ear.  The examiner indicated that the Veteran's hearing loss should be evaluated using only puretone thresholds, as the speech recognition scores were suspect in light of previous findings.

The Board notes that impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

With respect to the Veteran's right ear, the Board finds that the evidence while new is not material, as it does not establish the previously unestablished fact of a current right ear hearing loss diagnosis.  Puretone thresholds from the Veteran's VA examination do not satisfy the requirements of 38 C.F.R. § 3.385, and the examiner indicated that speech recognition scores obtained during the examination were not reliable indicators of hearing loss.

Therefore, the Veteran's claim for service connection for right ear hearing loss is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With respect to the left ear, the Board notes that both the September 2006 VA records and August 2007 VA examination establish current hearing loss in the left ear.  Therefore, the claim for service connection for left ear hearing loss is reopened, as the evidence raises a reasonable possibility of substantiating the Veteran's claim because it goes to a previously unestablished fact of whether the Veteran had a left ear hearing loss disability.

C.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran underwent an enlistment examination in February 1972.  Puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
NR
15
LEFT
20
5
5
NR
50

The examining physician noted the Veteran's decreased left ear hearing loss, not considered disqualifying.

A February 1973 hearing conservation chart noted the Veteran's primary work area to be on the flight line.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
5
0
5
5
30

During an additional hearing conservation evaluation in May 1975, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
0
0
45

The Veteran underwent a separation examination in February 1976.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
10
LEFT
15
5
0
10
55

The examining physician noted the Veteran's left ear high frequency hearing loss as existing prior to his induction.

The Veteran was afforded a VA examination in November 1977.  He reported spending four years on the flight line and was exposed to a lot of acoustic trauma.  He believed he had hearing loss but denied any other problems.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
NR
15
LEFT
5
0
5
NR
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear on W-22 testing.  

VA treatment records dated June 2006 indicated a history of hearing loss, noted as "probably service-connected."

VA treatment records dated September 2006 indicate right ear puretone thresholds were within normal limits at all frequencies, and word recognition was 96 percent.  There was normal hearing in the left ear at low frequencies, steeply sloping to a severe high frequency hearing loss.  Word recognition was 100 percent.

As noted above, the Veteran was afforded a VA examination in August 2007.  The examiner reviewed the claims file and summarized the Veteran's prior treatment in the examination report.  The Veteran reported that he had poor hearing in both ears, which he attributed to aircraft noise in service.  He worked as an aircraft hydraulic mechanic.  After service, the Veteran worked for two years as a truck driver, then worked in an office environment thereafter.  He also engaged in deer hunting, firing about 6 rounds per year, and used an all-terrain vehicle once per year.  With the past year, he acquired a motorcycle, and he also operated a riding mower.  He denied any family history of hearing loss, head trauma, or use of medications known to cause hearing loss.  At the time of his separation examination and 1977 VA examination, he was told his ears were damaged but that nothing could be done to treat them.  He also reported bilateral constant tinnitus, which started in 1976 while he was working on the flight line.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
20
25
75
80

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 76 percent in the left ear.  The examiner indicated that the Veteran's hearing loss should be evaluated using only puretone thresholds, as the speech recognition scores were suspect in light of previous findings.

Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner concluded that the Veteran's left ear hearing loss was not aggravated by service.  She noted that left ear hearing loss was present on entrance and separation from service.  The 50 dB threshold at entrance in 1972 and the 55 dB threshold at separation argued against aggravation.  Moreover, the fact that air conduction thresholds for the right ear have been recorded within normal limits from 1972 through 2007 argues against acoustic trauma affecting the left ear but not the right.  She further concluded that tinnitus was less likely than not related to service.  In light of the Veteran's pre-existing hearing loss, and without evidence of hearing loss from acoustic trauma, there was insufficient support for service connection for tinnitus.  The Veteran did not report tinnitus to either the 1977 VA examiner or the 2006 treating VA physician.

Based on the evidence of record, the Board finds that service connection for left ear hearing loss is not warranted.  Although the Veteran has current left ear hearing loss, the evidence is against a finding that it is etiologically related to service.  Left ear hearing loss was noted at the time of the Veteran's induction into service.  Therefore, the presumption of soundness does not apply.  The August 2007 VA examiner concluded that left ear hearing loss was not aggravated by service based on the puretone thresholds at enlistment and at separation, as well as the lack of any apparent noise-induced hearing loss to the right ear.  The Board notes that June 2006 VA treatment records include a notation that the Veteran's history of hearing loss is "probably service-connected."  However, there is no rationale or basis for this opinion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, the Board finds the August 2007 VA examiner's opinion to be of the greatest probative value in evaluating the etiology of the Veteran's left ear hearing loss.  There is no other competent opinion to refute the VA examiner's conclusion or to otherwise suggest that left ear hearing loss was aggravated by service.

In addition, service connection for tinnitus is not warranted.  Although the Veteran reported having constant tinnitus during his most recent VA examination, the examiner concluded that it was less likely than not related to service, based on the lack of any evidence of noise-induced hearing loss and the lack of any prior documented reports of tinnitus.  Again, there is no competent opinion to refute the VA examiner's conclusion or to otherwise suggest that tinnitus was incurred in service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

The Veteran is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   However, the Board does not find that the Veteran is competent to render a diagnosis of hearing loss.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his hearing loss and tinnitus are the result of exposure to noise in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of hearing loss or tinnitus in service and did not report tinnitus until many years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


ORDER

The Veteran's request to reopen a claim for service connection for right ear hearing loss is denied.

The Veteran's claim for service connection for left ear hearing loss is reopened; the appeal is granted to this extent only.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


